TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00499-CV


Appellant, Marc R. Wein // Cross-Appellants, William Sherman and Eduardo Alarcon

v.

Appellees, William Sherman and Eduardo Alarcon // Cross-Appellee, Marc R. Wein




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-001292, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R

PER CURIAM
		Cross-Appellant Eduardo Alarcon has filed an unopposed motion to dismiss his
cross-appeal.  He represents that his name was listed by mistake in cross-appellants' notice of appeal
and subsequent documents and that William Sherman is the only properly named cross-appellant in
this matter.  Accordingly, we grant Alarcon's motion to dismiss his cross-appeal.  See Tex. R. App.
P. 42.1.  We direct the clerk of this Court to re-style the caption of the instant appeal as follows:

Appellant, Marc R. Wein // Cross-Appellant, William Sherman

v.
Appellees, William Sherman and Eduardo Alarcon // Cross-Appellee, Marc R. Wein

It is so ordered April 15, 2011. 
Before Chief Justice Jones, Justices Henson and Goodwin